315 S.W.3d 766 (2010)
Darrell Wayne MILLER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70916.
Missouri Court of Appeals, Western District.
July 13, 2010.
Susan Hogan, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Jayne T. Woods, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and GARY D. WITT, JJ.

Order
PER CURIAM:
Darrell Miller appeals the denial of his Rule 24.035 motion to vacate his conviction and sentence following his plea of guilty to second-degree assault. Affirmed. Rule 84.16(b).